DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/079,456 application filed 03/24/2016.  Examiner acknowledges the reply filed 05/05/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims, 1, 3, 4, 6-11, 15-18 and 52 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526, hereinafter “Kling”) in view of Smith et al (U.S. Pat. 7,879,013 B2, hereinafter “Smith”).

a housing 10 (Fig. 4a) defining a channel that is fixed relative to the housing, configured to receive the injection device, wherein the channel comprises a proximal end and a distal end, said distal end terminating in a distal opening (i.e., the channel is shown to extend completely through the housing from the proximal to distal end thereof), 
wherein a first angle is formed between a longitudinal axis of the channel and the representative plane of the target surface (i.e., a 90 degree angle as illustrated in Fig. 4 or a less-than 90-degree angle as illustrated in annotated Fig. 7, below, and disclosed in col. 4, lines 8-16; the annotated Fig. 7 illustrates roughly how the apparatus would be placed on the target surface to create an angle less than 90 degrees between the longitudinal axis of the channel and the plane of the target surface.) so as to guide the injection device through the channel to the target surface at the first angle, and 
wherein said housing comprises a stabilizing surface 4 or 4’ (Figs. 4a and 7) configured to abut the target surface to stabilize an injection according to said first angle, said stabilizing surface disposed in the same plane as the distal opening of the channel (as illustrated in Figs. 4a-4e and Fig. 7, the stabilizing surface is coterminous with the distal opening of the channel); and 
wherein the injection device is a syringe (col. 3, line 45) comprising a barrel that contains a medicament, a needle 2 (Fig. 4a) associated with the barrel and a plunger; wherein said first angle is less than 90 degrees (see annotated Fig. 7, below); and 


    PNG
    media_image1.png
    403
    593
    media_image1.png
    Greyscale

U.S. Pat. 4,373,526 (“Kling”), Annotated Fig. 7. 
Regarding claims 1 and 158, is noted that Kling does not appear to disclose the claimed platform.

A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kling according to the teaching in Smith, as by incorporating a larger platform for the stabilizing surface, in order to increase the surface area of the adhesive pad to conform to the skin and better hold the positioning device in place.
Regarding claims 3, 4, 6 and 11, it is noted that Kling in view of Smith does not explicitly disclose that the first angle is about a 45 degree angle, or between about 10-15 degrees, or between 30 and 90 degrees, or between about 40 degrees and about 50 degrees.  
However, the claimed angles do not appear to solve a stated problem or be critical to the invention; thus, a skilled artisan would have found it obvious as a matter of design choice to modify the angle for a particular procedure (see Kling at col. 4, lines 14-16 disclosing in Fig. 7 the embodiment intended for injections that must be applied at “an angle”).

Regarding claims 8-10, it is noted that Kling discloses that the stabilizing surface contacts the target surface at least two points and in at least two non-parallel axis (i.e., the stabilizing surface is roughly circular, as shown in Fig. 7), but does not appear to disclose the distance of such points from the center point of a distal opening of a channel.
A skilled artisan would have found it obvious at the time of the invention to modify the dimensions of the stabilizing surface as may be necessary, in order to result in the claimed dimensions, since doing so would amount to changing the relative dimensions of the base. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Regarding claim 15, Kling discloses that the distal opening is formed in the stabilizing surface of the housing adjacent to the target surface (see Fig. 4a and 7), wherein when the injection device is received within the channel, a portion of a distal end of the injection device (i.e., the needle 2) aligns with the distal opening in the housing, such that the injection device comprising the needle at its distal end can exit 
Regarding claim 16, Kling discloses that the needle is configured to traverse the housing through the distal opening to a target point at the target surface (see Fig. 4d-4e).
Regarding claim 52, Kling discloses a method of using a positioning apparatus, the apparatus as described above with respect to claim 1, the method comprising placing the injection device into the housing in alignment with the guide at the first angle (see Fig. 4a); and gliding the injection device at the first angle to the target point until the injection device abuts the one or more protrusions (see Figs. 4b-e).  

Claims 53 and 161 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526) in view of Smith et al (U.S. Pat. 7,879,013 B2), further in view of Ng (U.S. Pat. 5,100,387, hereinafter “Ng”).
Regarding claims 53 and 161, it is noted that Kling in view of Smith does not appear to disclose the claimed attachment component.
Regarding claim 53, Ng discloses a positioning apparatus 150 (Fig. 9) for guiding an injection device 10 (Fig. 8) relative to a target surface having a representative plane, a housing defining a channel 120 (Figs. 8-9) wherein said housing comprises a stabilizing surface 101 (Figs. 8-10) configured to abut the target surface to stabilize an injection according to said first angle, and at least a portion of the stabilizing surface comprises an attachment component, such as an adhesive pad 111 (Fig. 9) 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kling in view of Smith according to the teaching in Ng, in order to more stably secure the positioning apparatus to the skin.

Claims 57, 59-62, 68, 69 and 72 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526) in view of Smith et al (U.S. Pat. 7,879,013 B2), further in view of Schoepp (U.S. Pub. 2013/0066232 A1, hereinafter “Schoepp”).
Regarding claims 57, 59-62, 68, 69 and 72, it is noted that Kling in view of Smith does not appear to disclose the claimed sensor and the intended use of the positioning apparatus and/or the injection device being associated with an information sending, detecting and/or receiving component configured to receive information or send information about the injection device and/or the housing related to a condition of the injection device and/or the housing.
Schoepp discloses a positioning apparatus for positioning an instrument in the body, comprising a sensor on the positioning apparatus that enables the positioning apparatus to be associated with an information sending, detecting and/or receiving component receive information or send information about the injection device and/or the housing, such as the angle of use, and to output a visual signal to a display about an angle indication, related to a condition of the injection device and/or the 
Further, Schoepp discloses that the positioning apparatus and/or the injection device is configured to download or receive information from another device such as instructions for use processed by a microprocessor (para [0046]).
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kling in view of Smith according to the teaching in Schoepp, in order to automatically provide specific information to a user about the positioning of the instrument and to control the instrument automatically.

Claims 65 and 67 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526) in view of Smith et al (U.S. Pat. 7,879,013 B2), further in view of Jenkins et al (U.S. Pub. 2009/0171184 Al, hereinafter "Jenkins").
Regarding claims 65 and 67, it is noted that Kling in view of Smith does not appear to disclose a unique identification component, said unique identification component comprising information about a medicament, configured to be read by a unique identification reader associated with the injection device, or a unique identification reader configured to read information on a unique identification component associated with the injection device, or the positioning apparatus comprising pre- programmed information about an injection device and/or a medicament.
Jenkins discloses a positioning apparatus for a medical instrument, comprising a unique identification component such as a label or tag (para [0073]) which comprises information about a medicament, configured to be read by a unique 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kling in view of Smith according to the teaching in Jenkins, in order to ensure that the correct medication was delivered to the patient.

Claims 153 and 154 are rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526) in view of Smith et al (U.S. Pat. 7,879,013 B2), further in view of Inkpen et al (U.S. Pub. 2001/0044606 A1, hereinafter “Inkpen”).
Regarding claims 153 and 154, Kling in view of Smith does not appear to disclose the claimed guiding track associated with the housing. 
Inkpen discloses a positioning apparatus having a guiding track (the space defined by inner sleeve 3 into which a device 6 is inserted; see Figs, 1a-1b and 4a-4b), the track configured to receive a portion of an injection device 6 (as shown in the figures), the track guiding the injection device along the longitudinal axis of the channel (i.e., the track is aligned with the longitudinal axis of the channel in Figs, 1a-1b and 4a-4b), wherein the guiding track is movable within the channel relative to the housing, such that when the device is received within the guiding track, the track is movable in a first direction toward the target surface and in a second direction away from the target surface (i.e., as shown in Figs. 1b and 4b, the device 6 is inserted into the guiding track, and the guiding track is moved distally in order to insert the needle 12 into the skin or proximally in order to remove the needle 12 from the skin, as illustrated in Figs, 1a-1b and 4a-4b).
. 

Claim 158 is rejected under 35 U.S.C. 103 as being unpatentable over Kling (U.S. Pat. 4,373,526) in view of Smith et al (U.S. Pat. 7,879,013 B2), further in view of Inkpen et al (U.S. Pub. 2001/0044606 A1, hereinafter “Inkpen”).
Regarding claim 158, it is noted that Kling discloses the claimed positioning apparatus as described above with respect to claim 1, but does not appear to disclose the claimed guiding track and the claimed platform.
Smith discloses a positioning device for a medical instrument, including a housing having a stabilizing surface 20 (Fig. 4) and a platform 18 (Fig. 4) extending from the stabilizing surface, the platform comprising a longitudinal axis transverse to the longitudinal axis of the channel, wherein the platform is configured to abut the target surface, and wherein the platform comprises a first portion and a second portion, said first and second portions are disposed on either side of the housing, and said platform comprises a flexible material such that a user can grip the first and second portions of the platform to receive at least a portion of the target surface between the first and second portions of the platform to displace the portion of the target surface to receive the injection device.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Kling according to the teaching in Smith, as by incorporating a 
Further, Inkpen discloses a positioning apparatus having a guiding track (the space defined by inner sleeve 3 into which a device 6 is inserted; see Figs, 1a-1b and 4a-4b), the track configured to receive a portion of an injection device 6 (as shown in the figures), the track guiding the injection device along the longitudinal axis of the channel (i.e., the track is aligned with the longitudinal axis of the channel in Figs, 1a-1b and 4a-4b), wherein the guiding track is movable within the channel relative to the housing, such that when the device is received within the guiding track, the track is movable in a first direction toward the target surface and in a second direction away from the target surface (i.e., as shown in Figs. 1b and 4b, the device 6 is inserted into the guiding track, and the guiding track is moved distally in order to insert the needle 12 into the skin or proximally in order to remove the needle 12 from the skin, as illustrated in Figs, 1a-1b and 4a-4b).
A skilled artisan would have found it obvious at the time of the invention to modify the device of Kling according to the teaching in Inkpen, in order to advantageously move the syringe toward and away from the target surface. 

Response to Arguments
Applicant's arguments filed 05/05/2021, hereinafter “Remarks”, have been fully considered but they are not persuasive.
Applicant argued that Kling does not disclose a stabilizing surface to stabilize the positioning device at the less than 90 degree angle as required by the claimed 
This argument is not found persuasive. Kling discloses that the embodiment in Fig. 7 (provided for the benefit of Applicant to illustrate the orientation of the device upon being placed on the skin according to its intended use, and to illustrate the angle formed between the longitudinal axis of the device and the planar surface of the skin) has a sleeve edge 4’ which is “slanted with respect to the longitudinal axis of the sleeve 1…. This construction form is intended especially for injections where the injection syringe must be applied at an angle. The downward curve point 15 makes it possible to exactly fix the sleeve 1 in its position on the skin surface…” (emphasis added). Further, Kling discloses that the user applies downward pressure to the stabilizing surface in order to generate pressure onto the skin surface to cause the skin surface to “arch lightly over the lower edge 4 of the sleeve into the interior of sleeve 1” (see Kling at col. 3, lines 27-31). This pressure would provide additional stabilizing function.
Further, Applicant argued that “tilt of the Kling device requires a portion of the distal surface of Kling to drop below the target surface shown by the dotted line ‘plane of the target surface’ below in order to provide an injection at an angle” (Remarks, pg. 12). Assuming, for the sake of argument, that the Kling device functioned in the manner asserted by Applicant, it is unclear how this teaching would amount to a failure in Kling to disclose “a stabilizing surface configured to abut the target surface to stabilize an injection according to a first angle” as required by the claimed invention.
Further, Applicant argued that the device in Fig. 7 of Kling would “[protrude] into the skin of the user/target surface” (Remarks, pg. 13). However, nowhere does Kling into the skin of the user.
Further, Applicant argued that if the Kling and Smith devices were combined, the resultant device “would need to flex and would not provide a supportive stabilizing device to stabilize an injection” (Remarks, pg. 13). 
Even assuming, for the sake of argument, that the combination of Kling and Smith would result in a flexible device, Applicant has not persuasively argued that a flexible device would fail to provide stabilizing function. Indeed, Applicant’s own invention discloses a flexible stabilizing device (see Applicant’s specification at pg. 11, lines 3-10 and 16-18 and pg. 12, lines 20-26 which discloses that the platform of the stabilizing device may be made of flexible material such as rubber, silicone or other deformable materials). 
Applicant argued that Smith discloses a flexible substrate which “is in no way, shape or form a stabilizing surface or platform as required by claim 1” (Remarks, pg. 13). It is initially noted that the Office action did not assert that Smith discloses “a stabilizing surface or platform.” Rather, the Office action asserted that Smith discloses a stabilizing surface 20 (Fig. 4) and a platform 18 (Fig. 4) extending from the stabilizing surface (see pg. 5 of this Office action). However, as noted above, Applicant has not persuasively argued that a flexible device would fail to provide stabilizing function.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Solar et al (U.S. Pat. 9,445,793, published as U.S. 2014/0288578 A1), discloses a positioning apparatus for guiding an injection device relative to a target surface, the apparatus comprising a housing defining a channel 110 (Fig. 3A) which may be fixed relative to the housing with the use of a ball-locking ring or retainer 108 (see Fig. 3A), wherein an angle of less than 90 degrees is formed between a longitudinal axis of the channel and a plane of the target surface (see Fig. 3B), along with a stabilizing surface (the underside of platform 114; Fig. 3B) configured to abut the target surface and disposed in the same plane as the distal end of channel 110, the positioning apparatus also including a platform 114 extending from the stabilizing surface and comprising a longitudinal axis transverse to the longitudinal axis of the channel such that the platform is configured to abut the target surface, the positioning apparatus also including one or more protrusions extending into the channel configured to abut a distal end portion of a barrel of a syringe to retain the injection device within the housing and to control the depth of the injection device relative to the target surface (see Fig. 3B illustrating the channel 110 tapering inward at the location of lower threads . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        07/27/2021